Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the application filed 25 August 2020. 
Claims 1-20 are currently pending and have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and 13 recites the limitation "the handheld diagnosis-device".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are drawn to a method and a device which are statutory categories of invention (Step 1: YES). 
Independent claims 1 and 11 recite receiv[ing] during a non-instantaneous physiological measurement of a patient, a plurality of continuous sections of physiological data acquired, each of the sections representing a respective time period of the non-instantaneous physiological measurement; analyz[ing] during the non-instantaneous physiological measurement each received section of physiological data to determine a usability indicator indicating if the received section is usable for diagnosis of a medical condition of the patient or not; identify[ing] a subset of the continuous sections, wherein (a) the subset includes at least one of the seconds associated with the respective usability indicator indicating that the received section is usable for diagnosis of the medical condition of the patient, (b) the subset does not include at least one of the sections associated with a respective usability indicator indicating that the received section is not usable for diagnosis of the medical condition of the patient; and send[ing] the identified subset. 
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by managing interactions between a medical practitioner (user) and patient in order to diagnose the patient as shown in Figure 17. If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
The judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “medical data acquisition device”, “processing circuitry”, “sensors”, and “remote practitioner workstation”, are recited at a high level of generality (e.g., that the calculating and displaying is performed using generic computer components with instructions are executed to perform the claimed limitations). Such that they amount to no more than mere instructions to apply the exception using generic computer components. See: MPEP 2106.05(f). 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, Figure 17 and 
Paragraph 237, where “While not necessarily so1 system 200 may be a portable unit, a mobile unit1 a handheld unit, etc. System 200 may be a user activated mobile device, which is designed to be operated by a user without medical training (also referred to herein as "a non-medical practitioner"). Optionally, system 200 may be a smartphone, or another computer which optionality includes one or more different types of sensors. Optionally, system 200 may be a dedicated portable handheld device which includes one or more sensors and a processor”
Paragraph 496, where “It is to be noted that in some cases, the medical data acquisition device 1704 can be a handheld device, and at least the processing circuitry1705 and the sensors 1706 can be comprised within a housing of the medical data acquisition device 1704, that can optionally be a handheld device. In some cases, the sensors can be comprised within removably attachable units configured to be attached to the medical data acquisition device 1704. In some cases, the sensors can be external to the medical data acquisition device 1704 and in such cases, it may communicate with the medical data acquisition device 1704 via a wired connection and/or via a wireless connection (e.g. a WIFI connection).”
Paragraph 447, where “Providing the diagnosis-enabling data to the diagnosing entity can include transmitting the diagnosis-enabling data, via a network interface (whether wired or wireless), to a separate device (e.g. a computerized workstation, a smartphone, a tablet, etc.), other than system 200, the separate device operated by a medical practitioner.” 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with route, conventional activity specified at a high level of generality in a particular technological environment. 
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claims 2-10 and 12-20 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are directed to an abstract idea without significantly more. The claims further recite a handheld diagnosis-device as shown in the specification paragraph 237. These claims fail to remedy the deficiencies of their parent claims above, and therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frederick (US 10,028,698 B1) in view of Penders US (10,258,288 B2).


CLAIM 1-
Frederick teaches the limitations of: 
A medical data acquisition device comprising processing circuitry and one or more medical data acquisition sensors, the processing circuitry configured to: (Frederick teaches a patient data acquisition system that includes sensors and processors (col 12 lines 1-35)
receive, during a non-instantaneous physiological measurement of a patient, a plurality of continuous sections of physiological data acquired by at least one of the medical data acquisition sensors (Frederick teaches that physiological measurements using computer-assisted scoring (i.e., non-instantaneous) are collected from the sensors (col 4 lines 1-25)
each of the sections representing a respective time period of the non-instantaneous physiological measurement (Frederick teaches that the measurement data (i.e., sections of data of the measurement) include over a measurement time period (col 9 line 35-39)
analyze during the non-instantaneous physiological measurement each received section of physiological data to determine a usability indicator indicating if the received section is usable for diagnosis of a medical condition of the patient or not (Frederick teaches an artifact rejection module, when a measurement has too much artifact it is well-known in the art that it cannot be used. Frederick teaches that as the data is processed, it is determined if the data can be used when diagnosing the patient or not (col 28 lines 1-16, col 19 lines 1-11, Figure 3))

Frederick does not explicitly teach, however Penders teaches:
identify a subset of the continuous sections wherein (a) the subset includes at least one of the sections associated with the respective usability indicator indicating that the received section is usable for diagnosis of the medical condition of the patient (Penders teaches that the section of data that is continuing to be analyzed (i.e., heartbeat) is sectioned into noise data and artifact data sections, and using a confidence level (i.e., usability indicator) indicates if the data is accurate in order to be used to diagnose heartbeat (col 11 lines 3-60))
(b) the subset does not include at least one of the sections associated with a respective usability indicator indicating that the received section is not usable for diagnosis of the medical condition of the patient (Penders teaches that if the confidence level indicates that data is unusable, then that section of data is concealed to calculating (col 13 lines 37-51))
and send, to a remote medical practitioner workstation, the identified subset (Figure 13 of Penders shows that the identified subset of the waveform has a lower level of confidence and displays it to the user remotely (col 21 lines 11-25, col 9 lines 17-25, col 6 lines 60-66)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Frederick to integrate the application of having confidence levels of the unusable artifact data of Penders with the motivation of improving collection data to account for human body motion that may interrupt the signal data of a physiological parameter (see: Penders, col 1 lines 15-40).

CLAIM 2-
Frederick in view of Penders teaches the limitations of claim 1. Regarding claim 2, Penders further teaches:
wherein a length of time represented by the subset exceeds a time-length threshold (confidence indicator and the relevant threshold(s) over a certain time period, a particular color (red, orange, or green) may be selected for display, a waveform for the physiological data may be displayed in a particular manner (col 12 lines 30-34))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Frederick to integrate the application of having confidence levels of the unusable artifact data in time periods of Penders with the motivation of improving collection data to account for human body motion that may interrupt the signal data of a physiological parameter (see: Penders, col 1 lines 15-40).

CLAIM 3-
Frederick in view of Penders teaches the limitations of claim 1. Regarding claim 3, Frederick further teaches:
wherein the physiological measurement being conducted by a user using a sensor comprised within the handheld diagnosis-device (Frederick teaches that the patient data device is portable (col 17 lines 17-21) and that a technician applies the sensors and monitors them remotely (col 16 lines 55-67))

CLAIM 4-
Frederick in view of Penders teaches the limitations of claim 1. Regarding claim 4, Frederick further teaches:
wherein the physiological data is obtained during the non-instantaneous physiological measurement conducted at a first geographical location and sent to a second geographical location of the medical practitioner, the second geographical location being remote from the first geographical location (Frederick teaches that remote location receives data that is obtained from a separate testing location (col 21 lines 45-66))

CLAIM 5-
Frederick in view of Penders teaches the limitations of claim 1. Regarding claim 5, Penders further teaches:

wherein the subset is identified upon the subset being a continuous subset of the continuous sections having a subset length that exceeds the time-length threshold (Filtering of the physiological data to remove unwanted noise and/or artifacts may be done in the time domain, frequency domain, or other domain as appropriate. As an example, a time domain filter may be practical for removal of artifacts when the data has a waveform that is cyclic in nature (col 13 lines 21-26); wherein a time period is a designated threshold)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Frederick to integrate the application of having confidence levels of the unusable artifact data in time periods of Penders with the motivation of improving collection data to account for human body motion that may interrupt the signal data of a physiological parameter (see: Penders, col 1 lines 15-40).


CLAIM 6-
Frederick in view of Penders teaches the limitations of claim 1. Regarding claim 6, Frederick further teaches:
wherein the identified subset includes diagnosis-enabling data (Frederick teaches that the subset of data that is identified to be artifact-free can be used in diagnosis of sleep (col 7 lines 5-15, col 18 lines 1-20))

CLAIM 7-
Frederick in view of Penders teaches the limitations of claim 1. Regarding claim 7, Frederick further teaches:
wherein the continuous sections of physiological data form an uninterrupted flow of physiological data (The data can be transmitted once, at multiple points during the test, or continuously. With continuous data transmission, the sleep test can be remotely monitored from anywhere around the world (col 4 lines 1-4))

CLAIM 8-
Frederick in view of Penders teaches the limitations of claim 1. Regarding claim 8, Frederick further teaches:
wherein the subset of the continuous sections of physiological data (Control over the encoding methods may include, but is not limited to selection of a subset of the entire set of signals, target image size, and decimation ratio (col 17 lines 34-37)) forms an uninterrupted flow of physiological data (The data can be transmitted once, at multiple points during the test, or continuously. With continuous data transmission, the sleep test can be remotely monitored from anywhere around the world (col 4 lines 1-4))

CLAIM 9-
Frederick in view of Penders teaches the limitations of claim 1. Regarding claim 9, Frederick further teaches:
wherein the subset of the continuous sections includes one or more pairs of adjacent continuous sections (Figure 10 of Frederick shows that the continuous sections of data are adjacent in pairs to create a corrected EEG from the pair of adjacent continuous sections)

CLAIM 10-
Frederick in view of Penders teaches the limitations of claim 1. Regarding claim 10, Frederick further teaches:
and (b) at least one succeeding section of the sections associated with the respective usability indicator indicating that the sections are usable for diagnosis of the medical condition of the patient (Frederick teaches that the section of data that is continuing to be analyzed in sections of an EEG and Motion data in order to create a corrected EEG for diagnosis analysis that removes the artifact sections (Figure 10))

Penders further teaches:
wherein the subset does not include at least one intermediate section of the sections associated with the respective usability indicator indicating that the received section is not usable for diagnosis of the medical condition of the patient (Penders teaches that if the confidence level indicates that data is unusable, then that section of data anytime in the section (which may be an intermediate piece of data) is concealed to calculating (col 13 lines 37-51))
the intermediate section having (a) at least one preceding section of the sections associated with the respective usability indicator indicating that the sections are usable for diagnosis of the medical condition of the patient (Penders teaches that the section of data that (that may have been collected at any time (i.e., intermediate section) is continuing to be analyzed (i.e., heartbeat) is sectioned into noise data and artifact data sections, and using a confidence level (i.e., usability indicator) indicates if the data is accurate in order to be used to diagnose heartbeat (col 11 lines 3-60))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Frederick to integrate the application of having confidence levels of the unusable artifact data of Penders with the motivation of improving collection data to account for human body motion that may interrupt the signal data of a physiological parameter (see: Penders, col 1 lines 15-40).

CLAIMS 11-20-
Claims 11-20 are significantly similar to claims 1-10 and are rejected upon the same art respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774. The examiner can normally be reached 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626